IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,510-01


                    EX PARTE TIMOTHY DARRELL JONES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR18-441A IN THE 235TH DISTRICT COURT
                             FROM COOKE COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of manufacture of a controlled substance and sentenced to fourteen

years’ imprisonment. He filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that trial counsel failed to timely file a notice of

appeal, told Applicant he would go home on the same day he pleaded guilty, and failed to disclose

information before Applicant pleaded guilty. Applicant has alleged facts that, if true, might entitle

him to relief. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State, 98 S.W.3d 700

(Tex. Crim. App. 2003); Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781

(Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial court is the
                                                                                                        2

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial counsel1 to respond to Applicant’s claims. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied his right to an appeal because trial counsel failed to timely file a notice of appeal. The

trial court shall also determine whether counsel’s conduct before Applicant pleaded guilty was

deficient and whether Applicant would have pleaded not guilty but for his alleged deficient conduct.

The trial court may make any other findings and conclusions that it deems appropriate in response

to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.




        1
         If a defendant decides to appeal his conviction, trial counsel rather than appellate
counsel has the duty to ensure that written notice of appeal is filed with the trial court. Jones, 98
S.W.3d at 703.
                         3

Filed: August 19, 2020
Do not publish